In a petition for rehearing it is suggested that the judgment in favor of the two plaintiffs jointly when only one of the plaintiffs has shown a right to maintain the action, is harmless error; and that consequently a reversal of the judgment by the intermediate appellate court should be quashed on certiorari.
The action was brought by "Frances McBride, joined by her husband, Elias McBride and W. T. Whitlock" against the "American Central Insurance Company of St. Louis, Missouri, a corporation" on a fire insurance policy. The record does not show that Mrs. McBride had a right to maintain the action.
The judgment reversed by the Circuit Court upon writ of error was rendered by the trial court in favor of "Frances McBride, joined by her husband, Elias McBride and W. T. Whitlock." The judgment for the plaintiffs jointly was erroneous; and even if the error be harmless to the defendant, this court will not on certiorari quash the judgment of the Circuit Court reversing on writ of error the judgment of the trial court that is at least formally erroneous. The writ of certiorari was issued by this Court to determine the question of jurisdiction discussed in the opinion heretofore filed.
In S. S. O.  G. Ry. v. Van Ness, the contract sued on was "made with the plaintiffs jointly" and the judgment was rendered "in the names of the husband and wife" who made the contract with the defendant corporation.
The policy was to insure property of Edith Callahan with a clause to indemnify "W. T. Whitlock as first mortgagee (or trustee) as interest may appear." Whitlock *Page 20 
assigned to Baughman who assigned to Frances McBride. The insurance policy was not transferred but merely deposited with the mortgage and note "in the hands of Frances McBride as collateral security." If Whitlock has an insurable interest in the property because of his assignment of the mortgage and the note secured by the mortgage and if Mrs. McBride has any interest in the insurance policy when it was merely delivered to her with the note and mortgage, her interest is through Whitlock and not by privity with the insurance company.
Rehearing denied.
WHITFIELD, P.J. AND TERRELL AND DAVIS, J.J., concur.
BUFORD C.J. AND BROWN, J., concur in the opinion and judgment.
Filed under Rule 21A.